DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. (US 20160050368) in view of Thomas et al. (US 10277813).
Regarding claims 1, 14 and 18, SEO discloses a non-transitory computer-readable recording medium storing instructions that, when executed by a processor, cause the processor to perform operations for providing a background on an electronic device (Paragraphs: 0011 and 0028: SEO discusses how a video processing apparatus provides a panoramic background image), the operations comprising: separating an object video and an original background video from video data input to a first video call screen of an electronic device during a video call (Paragraphs: 0011, 0021 and fig.8: SEO discusses how a controller in a video processing apparatus separate a target object from a background image in each of a plurality of key frames contained in the video; and how a system generating a panoramic video include separating a target object and a background image from each of a plurality of key frames contained in the video); generating new video data by synthesizing a panoramic video image and the object video such that the new video data includes the object video and includes the panoramic video image 
SEO discloses the invention set forth above but does not specifically points out “displaying, on the first video call screen, the new video data such that a location of the panoramic video image of the new video data moves in response to motion information of a user”
Thomas however discloses displaying, on the first video call screen, the new video data such that a location of the panoramic video image of the new video data moves in response to motion information of a user (Col.8 lines 1-36, Col.18 lines 23-30 and abstract 4-13: Thomas discusses how the viewing device be a portable device, such as a smartphone, a tablet, or other portable device having a screen that is capable of displaying a panoramic view, such as image or video; and how the panoramic view will be updated in response to the motion of the user device).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of SEO, and modify a system to display, on the first video call screen, the new video data such that a location of the panoramic video image of the new video data moves in response to motion information of a user, as taught by Thomas, thus provide a panoramic view to a viewing device that allows for an immersive experience for a user, and allows the user to experience an environment surrounding a video capture device, as discussed by Thomas
Considering claims 2 and 15, Thomas discloses the non-transitory computer-readable recording medium of claims 1 and 14, wherein the operations further comprise: causing a second  and the two users may talk to each other as they both interact with the environment surrounding the video capture device; and how the user associated with the video capture device experiencing the environment physically while the user of the viewing device can experience the environment virtually and the users can talk as they share the experience, i.e. the system allow a second video call screen of a counterpart terminal to display the new video data displayed on the first video call screen by sharing the new video data).  
Considering claim 3, Thomas discloses the non-transitory computer-readable recording medium of claim 2, wherein the sharing comprises: transmitting the panoramic video image included as the replacement background video of the new video data displayed on the first video call screen to the counterpart terminal with which the video call is ongoing (abstract 4-13: Thomas discusses how the viewing device may display the panoramic scene in real time and change the display in response to moving the viewing device).
Considering claims 4 and 16, SEO discloses the non-transitory computer-readable recording medium of claims 3 and 15, wherein the sharing comprises: controlling the new video data including the panoramic video image as the replacement background video of the new video data to be displayed on the second video call screen of the counterpart terminal based on time information set to maintain the replacement background video (Paragraphs: 0031, 0056, 0059 and fig.4: SEO discusses a panoramic video generating time period; and how a system synthesizing the extracted target objects and a generated panoramic background image to generate panoramic images to constitute a panoramic video).

Considering claims 6 and 19, SEO discloses the non-transitory computer-readable recording medium of claims 3 and 18, wherein the sharing comprises: transmitting, based on time information, the replacement background video (abstract 4-13) including the time information to the counterpart terminal to cause the counterpart terminal to display the replacement background video on the second video call screen of the counterpart terminal based on time difference information indicating a difference between a time indicated by the time information and a time at which the replacement background video is received at the counterpart terminal (Paragraphs: 0031, 0056, 0059 and fig.4).
Considering claim 7, Thomas discloses the non-transitory computer-readable recording medium of claim 3, wherein the sharing comprises: triggering an event in a background object present in the panoramic video image based on interaction information (Col.12 lines 16-24 and Col.18 lines 8-22: Thomas discusses how a system associating the video capture devices based on location or event; and how a user can be offered a choice of various perspectives from which to enjoy the event by choosing between panoramic views captured by cameras). 
Considering claim 8, SEO discloses the non-transitory computer-readable recording medium of claim 3, wherein the sharing comprises: triggering an event as an item is arranged in 
Considering claim 9, Thomas discloses the non-transitory computer-readable recording medium of claim 1, wherein the motion information comprises: orientation information about at least one of up, down, left, and right of the electronic device (Col.21 lines 53-56 and Col.22 lines 34-36: orientation of the viewing device).
Considering claim 10, Thomas discloses the non-transitory computer-readable recording medium of claim 1, wherein the displaying comprises: playing background music set to the panoramic video image (Col.1 lines 41-44 and fig.5, 516, 518: Thomas discusses how a system configured to receive audio and panoramic video captured by a remotely located video capture device in order to provide an immersive virtual reality experience, i.e. it is obvious that the received audio along with the panoramic video can be a music). 
Considering claim 11, Thomas discloses the non-transitory computer-readable recording medium of claim 1, wherein the generating comprises: retrieving the panoramic video image from memory of the electronic device (Col.23 lines 7-11:Thomas discusses how a system  rendering the panoramic view either in real time/near real time or after the video data is captured by the multiple cameras of the video capture device, i.e. from the memory of the electronic device); and replacing the original background video with the panoramic video image (abstract lines 1-13 and Col.9 lines 49-58). 

Considering claim 13, Thomas discloses the non-transitory computer-readable recording medium of claim 1, wherein the generating comprises: providing a background video list; receiving a selection of the panoramic video image from the background video list; and replacing the original background video with the panoramic video image selected from the provided background video list (Col.9 lines 53-58, Col.20 lines 3-26 and Col.12 lines 34-52).
Considering claim 20, SEO discloses the electronic device of claim 19, wherein the one or more processors are configured to execute the computer-executable instructions such that the electronic device is further configured to set whether the counterpart terminal is to receive the panoramic video image (Paragraphs: 0095 and 0098).
Considering claim 21, Thomas discloses the electronic device of claim 19, wherein a background video of video data input through a camera of the counterpart terminal is replaced with the received panoramic video and the background video of the video data input through the camera of the counterpart terminal replaced with the panoramic video image is displayed on the second video call screen of the counterpart terminal (abstract and Col.12 lines 47-52: Thomas discusses how the viewing device display the panoramic scene in real time or changing . 
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicants argued, the above-referenced background image extraction and panoramic background image creation process taught by Seo does not appear to take place with respect to video data input to a video call screen during a video call, as claim 1 recites. For example, no portion of Seo identified by the Office Action appears to discuss a video call. Further, Applicants respectfully submit the Office Action has not established that it would be obvious to modify Seo in such a manner that the background extraction process illustrated in FIG. 2 of Seo takes place with respect to video data input to a video call screen during a video call. For example, it is not clear that the above- referenced panoramic background image creation process of Seo could be performed in a real-time environment, like that of a video call, at least because it appears that the multiple original background images (e.g., images 21, 22 and 23 of FIG. 2 of Seo) that are ultimately stitched together in Seo are necessarily captured at different points in time before being stitched together to create one contemporaneous panoramic image. The Office Action provides no explanation of how such a process could take place with respect to video data of an ongoing video call.
Examiner respectfully disagrees. The prior arts of the record disclose how the communication module is a module for communication with an external device; and how the communication module includes a messaging module and a telephone module (i.e. allowing video call or communication); and how various pieces of information such as video captured by 
The prior arts of the record further disclose how a video section, constituting a panoramic video by analyzing motion vector information or background movement as well as a section of photographing while panning the camera; and how the display unit, displaying a panoramic video during reproduction of the video (Seo: Paragraphs: 0064 and 0113). In addition, the prior arts of the record (Thomas et al.) discloses how the system performing the necessary processing, synchronizing, and encoding the panoramic view and audio data in preparation for viewing at the viewing device; and how the rendering may be done in real time as the video data and audio data are being captured by the video capture device (Thomas: Col.24 lines 19-26 and abstract lines 4-9). Thus, from the above descriptions, it would have been obvious to one of ordinary skill in the art, a video data input to a video call screen during a video call, as disclosed by the prior arts of the record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                              03/28/2022